Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 18 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 18 recites “a CTE of about 22-25 ppm/k to less than a CTE of the yttrium-based fluoride coating”.  Examiner is unable to find this feature in the original disclosure.  Nevertheless the claim has been examined as written.  
Clarification and/or correction is requested.

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 15-17 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 15-17 refer to versions of the yttrium-based oxy-fluoride coating that are inconsistent with coating as now amended.  In order to expedite examination, Examiner has assumed that the yttrium-based oxy-fluoride in amended claim 10 is the claimed embodiment and has examined accordingly.  
Claims 19 and 20 refer to a/the yttrium-based fluoride coating and the yttrium-based oxy-fluoride coating interchangeably.  In order to expedite examination, Examiner has assumed they refer to the same coating and has examined accordingly.  
Claim 20 refers to a version of the yttrium-based fluoride coating that is inconsistent with a coating as now amended in claim 19.  In order to expedite examination, Examiner has assumed that the yttrium-based fluoride coating in amended claim 19 is the claimed embodiment.  
In all instances, clarification and/or correction is requested.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2017/0292182 to Hamaya et al. in view of U.S. Patent Pub. No. 2010/0129670 to Sun et al.
First, Examiner notes that the MPEP 2313 states the following:
PRODUCT-BY-PROCESS CLAIMS ARE NOT LIMITED TO THE MANIPULATIONS OF THE RECITED STEPS, ONLY THE STRUCTURE IMPLIED BY THE STEPS
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted)
Regarding claim 10:  Hamaya et al. disclose a chamber component for a processing chamber substantially as claimed and comprising an article composed of at least one of a metal or a ceramic (see, e.g. para. 44); a stress relief layer (e.g. anodized surface in para. 44) on at least one surface of the article; and a yttrium-based oxy-fluoride layer on at least one surface of the article, the yttrium-based oxy-fluoride layer having a thickness of 10 nm to 10 µm (see, e.g., para. 39), wherein the yttrium-based oxy-fluoride layer has a composition selected from a group consisting of:
 Y-O-F (see, e.g., para. 34), 
Y-Al- O-F, 
Y-Zr-O-F, 
and a composite ceramic comprising a first phase of Y-Al-O-F and a second phase of Y-Zr-O-F.  
As noted above, the process “the yttrium-based oxy-fluoride layer having been produced by a process comprising: performing atomic layer deposition (ALD), chemical vapor deposition (CVD) or ion assisted deposition (IAD) to deposit a yttrium-based fluoride coating approximately having the thickness of about 10 nm to about 10 microns onto a surface of the article; heating the article to an elevated temperature of about 150-1500 °C; exposing the article to an oxygen source comprising an oxygen-based plasma at the elevated temperature for a duration of about 0.5-72 hours; and converting the yttrium-based fluoride coating into the yttrium-based oxy-fluoride coating” by which the product is produced is not considered to confer patentability.
Examiner also notes that although Hamaya et al. discloses a different method, it also teaches that the production of the layer is not limited thereto (see, e.g., para. 39).
However, Hamaya et al. fail to disclose the yttrium-based oxy-fluoride coating comprises a composite ceramic comprising a first phase of Y-Al-O-F and a second phase Y-Zr-O-F.
Sun et al. teach addition of doping Y-O-F with agents such as Al and Zr to a coating for a component for the purpose of forming a coating with a specified plasma resistance and mechanical, thermal and electrical properties for the component (see, e.g., para. 24).
Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to have provided the coating of Hamaya et al. with doping agents such as Al and Zr to provide composite ceramic coating comprising Y-O-F in order to form a coating with a specified plasma resistance and mechanical, thermal and electrical properties for the component as taught by Sun et al.
With respect to claims 11, 13-14 and 16-17, see above regarding product-by-process limitations.  Note: the yttrium-based fluoride coating is not part of the claimed product, it is associated with the process.
With respect to claim 12, as noted above the article may be metal.  Also see above regarding product-by-process limitations.
With respect to claims 15-17, the yttrium-based oxy-fluoride coating is addressed above with respect to 35 USC 112, para 2. and the combined teachings of Hamaya et al. and Sun et al.  Also see above regarding product-by-process limitations.
With respect to claims 19 and 20:  Hamaya et al. disclose a chamber component for a processing chamber comprising: an article composed of at least one of a metal or a ceramic  (see, e.g. para. 44); a stress relief layer (e.g. anodized surface in para. 44) on at least one surface of the article; a yttrium-based fluoride coating on the article, the yttrium-based fluoride coating having a thickness of 10 nm to 10 µm; and a Y-O-F layer on the yttrium-based fluoride coating, the Y-O-F layer having a thickness of 10-500 nm, wherein an oxygen concentration in the Y-O-F layer is 10-60 at.%.  Also see Table 1, Examples 1-4 and paras. 34 and 39.  As can be seen in the table, the overall coating has portions that are YF3 and portions that are YOF that may be considered to correspond to the aforementioned yttrium-based fluoride coating and Y-O-F layer, respectively.
However, Hamaya et al. fail to disclose the yttrium-based oxy-fluoride coating comprises a composite ceramic comprising a first phase of Y-Al-O-F and the Y-O-F layer.
Sun et al. teach addition of doping Y-O-F with agents such as Al and Zr to a coating for a component for the purpose of forming a coating with a specified plasma resistance and mechanical, thermal and electrical properties for the component (see, e.g., para. 24).
Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to have provided the coating of Hamaya et al. with doping agents such as Al and Zr to provide composite ceramic coating comprising Y-O-F in order to form a coating with a specified plasma resistance and mechanical, thermal and electrical properties for the component as taught by Sun et al.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamaya et al. and Sun et al. as applied to claims 10-17 and 19-20 above and further in view of U.S. Patent No. 6,776,873 to Sun et al. (2).
Hamaya et al. and Sun et al. disclose the component substantially as claimed and as described above.
However, Hamaya et al. and Sun et al. fail to explicitly disclose the stress relief layer comprises an amorphous ceramic, aluminum oxide, a CTE of about 22-25 ppm/K to less than a CTE of the yttrium-based fluoride coating, or a combination of two or more of the foregoing.
Sun et al. (2) teach providing a stress relief layer prior to forming an yttrium based oxide coating, wherein the stress relief layer is formed by anodization of an aluminum alloy surface to create a protective aluminum  oxide film (see, e.g., abstract and column 3, rows 6-8).
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to have provided a stress relief layer prior to forming an yttrium based oxide coating in modified Hamaya et al. wherein the stress relief layer is formed by anodization of an aluminum alloy surface to create a protective aluminum oxide film as taught by Sun et al. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 10-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The modified and new rejections provided above address the amended subject matter.
Examiner also notes that although Applicant has noted disagreement with the previous rejections, Applicant has not stated on the record any reason for traversal, thus Applicant's arguments 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARLA MOORE whose telephone number is (571)272-1440.  The examiner can normally be reached on Monday-Friday, 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/KARLA A MOORE/Primary Examiner, Art Unit 1716